DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 and 06/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 12/10/2022 are deemed acceptable for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 12 recite “exposure cost”, it is unclear to what an exposure cost is referring. A review of the specification provides examples, such as in claims 2 and 3, however no clear definition is provided, therefor the limitations are undefined. To further prosecution “exposure cost” will be understood as “cost”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8843303 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ based on the exposure cost recited in claims 1-3 and 12-14 it would have been obvious to have an exposure cost that tracks time in a zone(s) as shown by U.S. Patent No. 8843303 B1 (Col. 7, ll. 45-55).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In step 1 of the §101 analysis the claims 1-11 are found to be directed toward an Apparatus, claims 12-15 are directed towards a method.
	Step 2A Prong One: Judicial Exception? Yes. Claim 1 recites “determining a plurality of 4-D paths for the vehicle to traverse, wherein each 4-D path is comprised of a plurality of 4-D states, and wherein each 4-D state selected for the 4-D path configured based on the risk tolerance level and the received input”, “determining an association of at least one of a path cost, a time cost, a threat level, an arc cost, and an extra traversal cost with at least one of the plurality of 4-D paths”, “determining an association of an exposure cost with at least one of the plurality of 4-D paths”, and “ranking the plurality of 4-D paths, wherein the ranking is based on the risk tolerance level, the risk type, the association of the exposure cost, and the association of at least one of the path cost, the time cost, the threat level, the arc cost, and the extra traversal cost” which analyzed under Step 2A Prong One, is understood as reciting a mental process. Other than reciting “A computer readable medium” which are understood as a general purpose computing device, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping. As a simplistic example, one could generate paths based on the received data, apply costs to segments, and rank the paths according to the cost, in the mind. While the calculations of the limitations could be complex, there is nothing in the claims that requires the complexity beyond the performance of the human mind.
	Step 2A Prong Two: Integrated into a practical application? No. The claim also recites additional elements of “receiving a preplanned route, wherein the preplanned route is configured for a 3- D routing of a vehicle, and wherein the preplanned route is activated within the vehicle prior to a departure of the vehicle”, “receiving a risk tolerance level from a decision maker”, “receiving input from a threat database, a terrain database, an obstacle database, a threat lethality database, a fuel evaluator, a terrain masking evaluator, a time evaluator, and a vehicle performance database”, “receiving an indication of an en route risk to the vehicle, wherein the en route risk comprises a risk type”, “receiving a path selection from the decision maker, wherein the path selection comprises designating and activating a selected 4-D path from the portion” this mere data gathering is understood as insignificant extra solution activity. The claim also recites additional elements of “displaying a portion of the plurality of 4-D paths to the decision maker, wherein the portion is determined by the ranking of the plurality of 4-D paths”, “receiving a risk tolerance level from a decision maker”, “receiving input from a threat database, a terrain database, an obstacle database, a threat lethality database, a fuel evaluator, a terrain masking evaluator, a time evaluator, and a vehicle performance database”, “displaying the activated 4-D path to an operator of the vehicle” this mere display of data is understood as insignificant extra solution activity The claim also recites additional elements of “A computer readable medium” which are understood as a general purpose computing device, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Step 2B: Claim provides an Inventive Concept? No.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/displaying data and use of a generic computer do not provide an inventive concept. The claims generically recite receiving of data by a computer. Thus, even when viewed as a whole, nothing in the claim adds significantly more ( I.e., an inventive concept) to the abstract idea.

	Claims 2-11 further specify the data gathered/displayed, understood as insignificant extra solution activity, and are rejected for the same reasons as Claim 1.

	Claims 12-15 are substantially similar to claims 1-4 and rejected for the same reasons.

	Examiner suggests an additional limitation such as “displaying the activated 4-D path to an operator of the vehicle, wherein the vehicle is operated based on the activated 4-D Path”,   (specification [0051]) may provide a practical application to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 8843303 B1).

	Regarding claim 1, Young teaches a system comprising:
	A computer readable medium having non-transitory computer readable program code embodied therein for risk-aware contingency flight re-planning, the computer readable program code comprising instructions which (Col. 3, ll. 4-9 “computer readable medium having non-transitory computer readable program code embodied therein for risk-aware contingency flight re-planning”), when executed by a computer device or processor, perform and direct the steps of:
	receiving a preplanned route, wherein the preplanned route is configured for a 3- D routing of a vehicle, and wherein the preplanned route is activated within the vehicle prior to a departure of the vehicle (Fig. 8; 802);
	receiving a risk tolerance level from a decision maker (Fig.8; 804);
	receiving input from a threat database, a terrain database, an obstacle database, a threat lethality database, a fuel evaluator, a terrain masking evaluator, a time evaluator, and a vehicle performance database (Fig. 8; 806);
	receiving an indication of an en route risk to the vehicle, wherein the en route risk comprises a risk type (Fig. 8; 808);
	determining a plurality of 4-D paths for the vehicle to traverse, wherein each 4-D path is comprised of a plurality of 4-D states, and wherein each 4-D state selected for the 4-D path configured based on the risk tolerance level and the received input (Fig. 8; 810);
	determining an association of at least one of a path cost, a time cost, a threat level, an arc cost, and an extra traversal cost with at least one of the plurality of 4-D paths (Fig. 8; 812);
	determining an association of an (Fig. 8; 812);
	ranking the plurality of 4-D paths, wherein the ranking is based on the risk tolerance level, the risk type, the association of the exposure cost, and the association of at least one of the path cost, the time cost, the threat level, the arc cost, and the extra traversal cost (Fig. 8; 814);
	displaying a portion of the plurality of 4-D paths to the decision maker, wherein the portion is determined by the ranking of the plurality of 4-D paths (Fig. 8; 816);
	receiving a path selection from the decision maker, wherein the path selection comprises designating and activating a selected 4-D path from the portion (Fig. 8; 818); and
	displaying the activated 4-D path to an operator of the vehicle (Fig. 8; 820).

Regarding claim 2, Young teaches the system of claim 1, wherein the exposure cost tracks a function of time that the vehicle is in a threat zone (Col. 7, ll. 45-55
 
    PNG
    media_image1.png
    84
    403
    media_image1.png
    Greyscale
)

Regarding claim 3, Young teaches the system of claim 1, wherein the exposure cost tracks a cumulative function of time that the vehicle is in one or more threat zones(Col. 7, ll. 45-55
 
    PNG
    media_image1.png
    84
    403
    media_image1.png
    Greyscale

	shows threat exposure for all location states S in path G )


Regarding claim 4, Young teaches the system of claim 1, wherein the preplanned route planned for the 3-D routing of the vehicle further comprises a 3-D route planned for an aircraft (Abstract - flight re-planning of a vehicle's pre-planned route).

Regarding claim 5, Young teaches the system of claim 1, wherein the preplanned route planned for the 3-D routing of the vehicle further comprises a 4-D path, a 3-D path, or a 2-D path (claim 3 - wherein said preplanned route planned for a 3-D routing of a vehicle further comprises a 4-D path, a 3-D path, and a 2-D path).

Regarding claim 6, Young teaches the system of claim 1, wherein the risk tolerance level further comprises a plurality of levels of risk tolerance, the plurality of levels of risk tolerance based on the input from the decision maker (claim 4 - wherein said risk tolerance level further comprises a plurality of levels of risk tolerance, the plurality of levels of risk tolerance based on said input from said decision maker).

Regarding claim 7, Young teaches the system of claim 1, wherein the received input further comprises an attribute of a medium through which the vehicle is designed to traverse (claim 5 - wherein said received input further comprises an attribute of a medium through which said vehicle is designed to traverse).

regarding claim 8, Young teaches the system of claim 1, wherein the indication of the en route risk to the vehicle further comprises an indication of at least one of a hostile surface threat, a weather threat, a hostile airborne a space-based threat, a restricted airspace threat, or a subsurface threat (Claim 6 - wherein said indication of an en route risk to said vehicle further comprises an indication of a hostile surface threat, a weather threat, a hostile airborne and space-based threat, and a subsurface threat).

Regarding claim 9,  the system of claim 1, wherein the risk type further comprises one of: a threat risk, a fuel risk, a restricted airspace risk, and a required time on target risk (Claim 7 - wherein said a risk type further comprises one of: a threat risk, a fuel risk, and a required time on target risk).

Regarding claim 10, Young teaches the system of claim 1, wherein the receiving an indication further comprises a reception via at least one of a digital or analog data link, a VHF signal, or a satellite communications system (Claim 8 - wherein said receiving an indication further comprises a reception via one of: a digital or analog data link, a VHF signal, and a satellite communications system).

Regarding claim 11, Young teaches the system of claim 1, wherein the decision maker is the operator (Claim 10 – “wherein said decision maker is said operator”).

Claims 12-15 are the method of performing the system of claims 1-4, the limitations are substantially similar and therefore rejected for the same reasons.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7194353 B1 discloses generating a flight path based on cumulative threat risk.
US 9524647 B2 discloses generating a flight path minimizing threat exposure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668